 



Exhibit 10.2
AMENDED AND RESTATED
GUARANTEE
made by
PEABODY ENERGY CORPORATION,
and certain of its Subsidiaries
in favor of
BANK OF AMERICA, N.A.,
as Administrative Agent
Dated as of September      , 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
Section 1.
  DEFINED TERMS     2  
 
           
1.1
  Definitions     2  
1.2
  Other Definitional Provisions     3  
 
           
Section 2.
  GUARANTEE     3  
 
           
2.1
  Guarantee     3  
2.2
  Right of Contribution     4  
2.3
  No Subrogation     4  
2.4
  Amendments, etc. with Respect to the Borrower Obligations     4  
2.5
  Guarantee Absolute and Unconditional     5  
2.6
  Reinstatement     5  
2.7
  Payments     6  
 
           
Section 3.
  RELEASE OF SECURITY INTEREST     6  
 
           
3.1
  Release of Security Interest     6  
 
           
Section 4.
  REPRESENTATIONS AND WARRANTIES     6  
 
           
4.1
  Representations in Credit Agreement     6  
 
           
Section 5.
  COVENANTS     6  
 
           
5.1
  Covenants in Credit Agreement     6  
 
           
Section 6.
  REMEDIAL PROVISIONS     7  
 
           
6.1
  Application of Proceeds     7  
6.2
  Code and Other Remedies     7  
 
           
Section 7.
  MISCELLANEOUS     7  
 
           
7.1
  Amendments in Writing     7  
7.2
  Notices     7  
7.3
  No Waiver by Course of Conduct; Cumulative Remedies     7  
7.4
  Enforcement Expenses; Indemnification     7  
7.5
  Successors and Assigns     8  
7.6
  Set-Off     8  
7.7
  Counterparts     8  
7.8
  Severability     8  
7.9
  Section Headings     8  
7.10
  Integration     9  

i 



--------------------------------------------------------------------------------



 



                      Page  
 
           
7.11
  GOVERNING LAW     9  
7.12
  Submission To Jurisdiction; Waivers     9  
7.13
  Acknowledgements     9  
7.14
  WAIVER OF JURY TRIAL     10  
7.15
  Releases     10  
7.16
  Additional Guarantors     10  
7.17
  Foreign Currency     10  
7.18
  Conflict     10  

     
Schedule 1
  Notice Addresses of Guarantors
 
   
Annex 1
  Form of Assumption Agreement

ii 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
GUARANTEE
        AMENDED AND RESTATED GUARANTEE, dated as of September 15, 2006, made by
each of the signatories hereto and each entity that may become a Guarantor (as
defined below) as provided in Section 7.16, in favor of Bank of America, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) from time to time parties
to the Third Amended and Restated Credit Agreement, dated as of the date hereof
(as amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among Peabody Energy Corporation, a Delaware corporation
(the “Borrower”), the Lenders, Citibank, N.A., as syndication agent and the
Administrative Agent. The Lenders and the Administrative Agent shall be referred
to collectively herein as the “Credit Parties”.
W I T N E S S E T H:
        WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;
        WHEREAS, the Borrower is a member of an affiliated group of companies
that includes each other Peabody Entity (as defined below);
        WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrower to make valuable transfers
to one or more of the other Guarantors in connection with the operation of their
respective businesses;
        WHEREAS, the Peabody Entities are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;
        WHEREAS, it is a condition precedent to (i) the obligation of the
Original Lenders to amend and restate the Existing Credit Agreement and (ii) the
obligation of the Lenders to make their respective extensions of credit to the
Borrower under the Credit Agreement that the Guarantors shall have executed and
delivered this Agreement to the Administrative Agent for the ratable benefit of
the Lenders; and
        WHEREAS, this Agreement is made in amendment, restatement, modification
and continuation of, but not in extinguishment of, the guarantee obligations of
the Borrower and its Subsidiaries, created under the Guarantee and Collateral
Agreement dated as of March 21, 2003, (the “Original Guarantee and Collateral
Agreement”) among the Borrower, certain of its Subsidiaries and the
Administrative Agent.
        NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Original Lenders to amend and restate the Existing
Credit Agreement, to induce the Lenders to enter into the Credit Agreement and
to induce the Lenders

 



--------------------------------------------------------------------------------



 



to make their respective extensions of credit to the Borrower thereunder, each
Guarantor hereby agrees with the Administrative Agent, for the ratable benefit
of the holders of Obligations, as follows:
SECTION 1. DEFINED TERMS
        1.1 Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
    The following terms shall have the following meanings:
    “Agreement”: this Amended and Restated Guarantee, as the same may be
amended, supplemented, restated or otherwise modified from time to time.
    “Borrower Obligations”: the collective reference to the unpaid principal of
and interest on the Loans and L/C Obligations and all other obligations and
liabilities of the Borrower (including, without limitation, interest accruing at
the then applicable rate provided in the Credit Agreement after the maturity of
the Loans and L/C Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender, including any Swap Contract entered into by the Borrower or
any of its Subsidiaries with any Lender or any affiliate thereof, or any Person
that was a Lender or an affiliate thereof when such Swap Contract was entered
into as counterparty, in each case, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, or any Letter of Credit entered into by the
Borrower or any Subsidiary of the Borrower with any Lender or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or the Lenders that are
required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).
    “Collateral”: as defined in the Original Guarantee and Collateral Agreement.
    “Grantor”: each entity defined as a Grantor under the Original Guarantee and
Collateral Agreement.
    “Guarantor”: each of the signatories hereto (other than the Administrative
Agent) and each other entity that becomes a Guarantor hereunder pursuant to
Section 7.16.
    “Guarantor Obligations”: with respect to any Guarantor, the collective
reference to (i) the Borrower Obligations and (ii) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement or any other Loan Document to which such Guarantor is a party, in each
case whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses or

2



--------------------------------------------------------------------------------



 



otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent and counsel to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).
    “Obligations”: (i) in the case of the Borrower, the Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations.
    “Peabody Entity”: the Borrower and each Guarantor.
        1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
            (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
SECTION 2. GUARANTEE
        2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Credit Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations. It is understood and
agreed that the Guarantee set forth herein constitutes a reaffirmation of the
existing Guarantee previously set forth in the Original Guarantee and Collateral
Agreement and that such Guarantee shall continue in full force and effect as
modified hereby.
            (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
            (c) Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Credit Parties hereunder.
            (d) The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations.
            (e) No payment made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by any Credit Party
from the Borrower,

3



--------------------------------------------------------------------------------



 



any of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Borrower Obligations
shall be deemed to reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.
        2.2 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Credit Parties, and each Guarantor shall remain jointly and
severally liable to the Credit Parties for the full amount guaranteed by such
Guarantor hereunder.
        2.3 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any Credit
Party, no Guarantor shall be entitled to be subrogated to any of the rights of
any Credit Party against the Borrower or any Guarantor or any collateral
security or guarantee or right of offset held by any Credit Party for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Credit Parties by the Borrower on account of the Borrower
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Credit Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.
        2.4 Amendments, etc. with Respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by any Credit Party may be rescinded by such Credit Party and
any of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Credit Party,
and the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required

4



--------------------------------------------------------------------------------



 



Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by any Credit Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released.
        2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Credit Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Credit Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Borrower Obligations. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment and performance without regard to (a) the validity or enforceability of
the Credit Agreement or any other Loan Document, any of the Borrower Obligations
or any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by any Credit Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Credit Party, (c) any acts of any
legislative body or governmental authority affecting the Borrower, including but
not limited to, any restrictions on the conversion of currency or repatriation
or control of funds or any total or partial expropriation of the Borrower’s
property, or by economic, political, regulatory or other events in the countries
where the Borrower is located, or (d) any other circumstance whatsoever (with or
without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Credit Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by the Administrative Agent or
any other Credit Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Guarantor or
any other Person or to realize upon any such guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Credit Parties against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
        2.6 Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Credit

5



--------------------------------------------------------------------------------



 



Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
        2.7 Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in the
United States in U.S. Dollars in immediately available funds at the office of
the Administrative Agent located at 100 Federal Street, MA5-100-11-02, Boston,
MA 02110, or such other office as may be notified to the Guarantors by the
Administrative Agent from time to time.
SECTION 3. RELEASE OF SECURITY INTEREST
        3.1 Release of Security Interest. As of the Effective Date, all
Collateral referenced in the Original Guarantee and Collateral Agreement shall
be released from any and all liens created thereby or under any other Security
Document (as such term is defined in the Existing Credit Agreement), without
delivery of any instrument or performance of any act by any party, and all
rights to such Collateral shall revert to the Grantors. The Administrative Agent
hereby authorizes each Grantor to file UCC-3 termination statements with respect
to any UCC Financing Statements naming the Administrative Agent as secured party
with respect to any of the Collateral. At the request and expense of the
Grantors the Administrative Agent shall execute and deliver to the Grantors such
further documents as the Grantors may reasonably request to evidence such
release and termination, in each case without any representation, warranty or
recourse to the Administrative Agent.
SECTION 4. REPRESENTATIONS AND WARRANTIES
        4.1 Representations in Credit Agreement. To induce the Administrative
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby represents and warrants to each Credit Party
that the representations and warranties set forth in Section 5 of the Credit
Agreement as they relate to such Guarantor or to the other Loan Documents to
which such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, and the Credit Parties shall be entitled to
rely on each of them as if they were fully set forth herein, provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 4.1, be deemed to be a reference to such
Guarantor’s knowledge.
SECTION 5. COVENANTS
            Each Guarantor covenants and agrees with the Credit Parties that,
from and after the date of this Agreement until the Obligations shall have been
paid in full, no Letter of Credit shall be outstanding and the Commitments shall
have terminated:
        5.1 Covenants in Credit Agreement. Such Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Guarantor.

6



--------------------------------------------------------------------------------



 



SECTION 6. REMEDIAL PROVISIONS
        6.1 Application of Proceeds. The Administrative Agent may apply all or
any part of any proceeds of the guarantee set forth in Section 2, to payment of
the Borrower Obligations in such order as set forth in Section 8.02 of the
Credit Agreement.
        6.2 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Credit Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Borrower Obligations, all rights and remedies available to it
under any applicable Loan Document or under any applicable law or in equity.
SECTION 7. MISCELLANEOUS
        7.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.01 of the Credit Agreement.
        7.2 Notices. All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 10.02 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.
        7.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the
Credit Parties shall by any act (except by a written instrument pursuant to
Section 7.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Credit Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Credit Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Credit Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
        7.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to
pay or reimburse each Credit Party for all its costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the fees and disbursements of counsel to each Credit Party and of
counsel to the Administrative Agent.
            (b) Each Guarantor agrees to pay, and to save the Credit Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.04 of the Credit Agreement.

7



--------------------------------------------------------------------------------



 



            (c) The agreements in this Section 7.4 shall survive repayment of
the Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
        7.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Credit Parties and their successors and assigns, and, with respect to Section 3,
each Grantor and its successors and assigns; provided that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.
        7.6 Set-Off. Each Guarantor hereby irrevocably authorizes each Credit
Party at any time and from time to time pursuant to Section 10.08 of the Credit
Agreement, without notice to such Guarantor or any other Guarantor, any such
notice being expressly waived by each Guarantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Credit Party to or for
the credit or the account of such Guarantor, or any part thereof in such amounts
as such Credit Party may elect, against and on account of the Obligations and
liabilities of such Guarantor to such Credit Party hereunder then due and owing
and claims of every nature and description of such Credit Party against such
Guarantor then due and owing, in any currency, whether arising hereunder, under
the Credit Agreement, any other Loan Document or otherwise, as such Credit Party
may elect, whether or not such Credit Party has made any demand for payment and
although such Obligations, liabilities and claims may be contingent or
unmatured. Each Credit Party shall notify such Guarantor promptly of any such
set-off and the application made by such Credit Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the each Credit Party under this
Section 7.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Credit Party may have.
        7.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
        7.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction with respect to any of the Guarantors shall,
as to such jurisdiction and such Guarantor, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof with respect to such Guarantor or any of the other Guarantors, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction or with respect to
any of the other Guarantors in any jurisdiction.
        7.9 Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

8



--------------------------------------------------------------------------------



 



        7.10 Integration. This Agreement and the other Loan Documents represent
the agreement of the Guarantors and the Credit Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Credit Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.
        7.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
        7.12 Submission To Jurisdiction; Waivers. Each Guarantor hereby
irrevocably and unconditionally:
    (a) submits for itself in any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
    (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
    (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 6.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
    (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
    (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
        7.13 Acknowledgements. Each Guarantor hereby acknowledges that:
    (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
    (b) None of the Credit Parties has any fiduciary relationship with or duty
to any Guarantor arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Guarantors, on the
one hand, and the Credit Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

9



--------------------------------------------------------------------------------



 



    (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Guarantors and the Credit Parties.
        7.14 WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, EACH OF THE CREDIT PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
        7.15 Releases. At such time as the Obligations shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each
Guarantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party. At the request and sole expense of any
Guarantor following any such termination, the Administrative Agent shall execute
and deliver to such Guarantor such documents as such Guarantor shall reasonably
request to evidence such termination.
        7.16 Additional Guarantors. Each Subsidiary of the Borrower that elects
to become a party to this Agreement or is required to become a party to this
Agreement pursuant to Section 6.12 of the Credit Agreement shall become a
Guarantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.
        7.17 Foreign Currency. If the Administrative Agent so notifies a
Guarantor in writing, at the Administrative Agent’s sole and absolute
discretion, payments under this Guarantee shall be the U.S. Dollar equivalent of
the Guaranteed Obligations or any portion thereof, determined as of the date
payment is made. If any claim arising under or related to this Guarantee is
reduced to judgment denominated in a currency (the “Judgment Currency”) other
than the currencies in which the Guaranteed Obligations are denominated or the
currencies payable hereunder (collectively the “Obligations Currency”), the
judgment shall be for the equivalent in the Judgment Currency of the amount of
the claim denominated in the Obligations Currency included in the judgment,
determined as of the date of judgment. The equivalent of any Obligations
Currency amount in any Judgment Currency shall be calculated at the spot rate
for the purchase of the Obligations Currency with the Judgment Currency quoted
by the Administrative Agent in the place of the Administrative Agent’s choice at
or about 8:00 a.m. on the date for determination specified above. The Guarantor
shall indemnify the Credit Parties and hold the Credit Parties harmless from and
against all loss or damage resulting from any change in exchange rates between
the date any claim is reduced to judgment and the date of payment thereof by the
Guarantor or any failure of the amount of any such judgment to be calculated as
provided in this paragraph.
        7.18 Conflict. In the event there is a conflict between the terms of
this Agreement and the Credit Agreement, the Credit Agreement shall control.
[SIGNATURE PAGES TO FOLLOW]

10



--------------------------------------------------------------------------------



 



 

11



--------------------------------------------------------------------------------



 



        IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to
be duly executed and delivered as of the date first above written.

     
 
  AFFINITY MINING COMPANY
 
   
 
  AMERICAN LAND DEVELOPMENT, LLC
 
   
 
  AMERICAN LAND HOLDINGS OF ILLINOIS, LLC
 
   
 
  AMERICAN LAND HOLDINGS OF INDIANA, LLC
 
   
 
  AMERICAN LAND HOLDINGS OF KENTUCKY, LLC
 
   
 
  APPALACHIA MINE SERVICES, LLC
 
   
 
  ARCLAR COMPANY, LLC
 
   
 
  ARID OPERATIONS INC.
 
   
 
  BEAVER DAM COAL COMPANY
 
   
 
  BIG RIDGE, INC.
 
   
 
  BIG SKY COAL COMPANY
 
   
 
  BLACK BEAUTY COAL COMPANY
 
   
 
  BLACK BEAUTY EQUIPMENT COMPANY
 
   
 
  BLACK BEAUTY HOLDING COMPANY, LLC
 
   
 
  BLACK BEAUTY RESOURCES, LLC

 



--------------------------------------------------------------------------------



 



     
 
  BLACK HILLS MINING COMPANY, LLC
 
   
 
  BLACK STALLION COAL COMPANY, LLC
 
   
 
  BLACK WALNUT COAL COMPANY
 
   
 
  BLUEGRASS MINE SERVICES, LLC
 
   
 
  BTU EMPIRE CORPORATION
 
   
 
  BTU WESTERN RESOURCES, INC.
 
   
 
  CABALLO COAL COMPANY
 
   
 
  CENTRAL STATES COAL RESERVES OF ILLINOIS, LLC
 
   
 
  CENTRAL STATES COAL RESERVES OF INDIANA, LLC
 
   
 
  CENTRAL STATES COAL RESERVES OF KENTUCKY, LLC
 
   
 
  CHARLES COAL COMPANY, LLC
 
   
 
  CLEATON COAL COMPANY
 
   
 
  COAL PROPERTIES, LLC
 
   
 
  COAL RESERVE HOLDING LIMITED LIABILITY COMPANY NO. 1
 
   
 
  COAL RESERVE HOLDING LIMITED LIABILITY COMPANY NO. 2

Signature Page to Guarantee 



--------------------------------------------------------------------------------



 



     
 
  COALSALES II, LLC
 
   
 
  COALSALES, LLC
 
   
 
  COALTRADE INTERNATIONAL, LLC
 
   
 
  COALTRADE, LLC
 
   
 
  COLONY BAY COAL COMPANY
 
   
 
  COLORADO COAL RESOURCES, LLC
 
   
 
  COLORADO YAMPA COAL COMPANY
 
   
 
  COOK MOUNTAIN COAL COMPANY, LLC
 
   
 
  COTTONWOOD LAND COMPANY
 
   
 
  COULTERVILLE COAL COMPANY, LLC
 
   
 
  CYPRUS CREEK LAND COMPANY
 
   
 
  DIXON MINING COMPANY, LLC
 
   
 
  DODGE HILL HOLDING JV, LLC
 
   
 
  DODGE HILL MINING COMPANY, LLC
 
   
 
  DODGE HILL OF KENTUCKY, LLC
 
   
 
  DYSON CREEK COAL COMPANY, LLC
 
   
 
  EACC CAMPS, INC.

Signature Page to Guarantee 



--------------------------------------------------------------------------------



 



     
 
  EASTERN ASSOCIATED COAL, LLC
 
   
 
  EASTERN COAL COMPANY, LLC
 
   
 
  EASTERN ROYALTY CORP.
 
   
 
  FALCON COAL COMPANY
 
   
 
  FORT ENERGY, LLC
 
   
 
  GALLO FINANCE COMPANY
 
   
 
  GOLD FIELDS CHILE, LLC
 
   
 
  GOLD FIELDS MINING, LLC
 
   
 
  GOLD FIELDS ORTIZ, LLC
 
   
 
  GRAND EAGLE MINING, INC.
 
   
 
  HAYDEN GULCH TERMINAL, INC.
 
   
 
  HIGHLAND MINING COMPANY, LLC
 
   
 
  HIGHWALL MINING SERVICES COMPANY
 
   
 
  HILLSIDE MINING COMPANY
 
   
 
  HMC MINING, LLC
 
   
 
  INDEPENDENCE MATERIAL HANDLING, LLC
 
   
 
  INDIAN HILL COMPANY

Signature Page to Guarantee 



--------------------------------------------------------------------------------



 



     
 
  INTERIOR HOLDINGS, LLC
 
   
 
  JAMES RIVER COAL TERMINAL, LLC
 
   
 
  JARRELL’S BRANCH COAL COMPANY
 
   
 
  JUNIPER COAL COMPANY
 
   
 
  KAYENTA MOBILE HOME PARK, INC.
 
   
 
  LOGAN FORK COAL COMPANY
 
   
 
  MARTINKA COAL COMPANY, LLC
 
   
 
  MIDCO SUPPLY AND EQUIPMENT CORPORATION
 
   
 
  MIDWEST COAL ACQUISITION CORP.
 
   
 
  MIDWEST COAL RESERVES OF ILLINOIS, LLC
 
   
 
  MIDWEST COAL RESERVES OF INDIANA, LLC
 
   
 
  MIDWEST COAL RESOURCES, LLC
 
   
 
  MOUNTAIN VIEW COAL COMPANY, LLC
 
   
 
  MUSTANG ENERGY COMPANY, L.L.C.
 
   
 
  NEW MEXICO COAL RESOURCES, LLC
 
   
 
  NORTH PAGE COAL CORP.

Signature Page to Guarantee 



--------------------------------------------------------------------------------



 



     
 
  OHIO COUNTY COAL COMPANY
 
   
 
  PATRIOT COAL COMPANY, L.P.
 
   
 
  PATRIOT MIDWEST HOLDINGS, LLC
 
   
 
  PDC PARTNERSHIP HOLDINGS, LLC
 
   
 
  PEABODY AMERICA, INC.
 
   
 
  PEABODY ARCHVEYOR, L.L.C.
 
   
 
  PEABODY CARDINAL GASIFICATION, LLC
 
   
 
  PEABODY COAL COMPANY, LLC
 
   
 
  PEABODY DEVELOPMENT COMPANY, LLC
 
   
 
  PEABODY ELECTRICITY, LLC
 
   
 
  PEABODY ENERGY GENERATION HOLDINGS COMPANY
 
   
 
  PEABODY ENERGY INVESTMENTS, INC.
 
   
 
  PEABODY ENERGY SOLUTIONS, INC.
 
   
 
  PEABODY HOLDING COMPANY, LLC
 
   
 
  PEABODY INVESTMENTS CORP.
 
   
 
  PEABODY NATURAL GAS, LLC
 
   
 
  PEABODY NATURAL RESOURCES COMPANY

Signature Page to Guarantee 



--------------------------------------------------------------------------------



 



     
 
  PEABODY POWERTREE INVESTMENTS, LLC
 
   
 
  PEABODY RECREATIONAL LANDS, L.L.C.
 
   
 
  PEABODY SOUTHWESTERN COAL COMPANY
 
   
 
  PEABODY TERMINALS, LLC
 
   
 
  PEABODY VENEZUELA COAL CORP.
 
   
 
  PEABODY VENTURE FUND, LLC
 
   
 
  PEABODY WESTERN COAL COMPANY
 
   
 
  PEABODY-WATERSIDE DEVELOPMENT, L.L.C.
 
   
 
  PEC EQUIPMENT COMPANY, LLC
 
   
 
  PINE RIDGE COAL COMPANY, LLC
 
   
 
  POINT PLEASANT DOCK COMPANY, LLC
 
   
 
  POND CREEK LAND RESOURCES, LLC
 
   
 
  POND RIVER LAND COMPANY
 
   
 
  PORCUPINE PRODUCTION, LLC
 
   
 
  PORCUPINE TRANSPORTATION, LLC
 
   
 
  POWDER RIVER COAL, LLC
 
   
 
  POWDER RIVER RESOURCES, LLC

Signature Page to Guarantee 



--------------------------------------------------------------------------------



 



     
 
  PRAIRIE STATE GENERATING COMPANY, LLC
 
   
 
  RANDOLPH LAND HOLDING COMPANY, LLC
 
   
 
  RIVERS EDGE MINING, INC.
 
   
 
  RIVERVIEW TERMINAL COMPANY
 
   
 
  SCHOOL CREEK COAL COMPANY, LLC
 
   
 
  SCHOOL CREEK COAL RESOURCES, LLC
 
   
 
  SENECA COAL COMPANY
 
   
 
  SENTRY MINING, LLC
 
   
 
  SHOSHONE COAL CORPORATION
 
   
 
  SNOWBERRY LAND COMPANY
 
   
 
  STAR LAKE ENERGY COMPANY, L.L.C.
 
   
 
  STERLING SMOKELESS COAL COMPANY, LLC
 
   
 
  SUGAR CAMP PROPERTIES
 
   
 
  THOROUGHBRED GENERATING COMPANY, LLC
 
   
 
  THOROUGHBRED MINING COMPANY, L.L.C.
 
   
 
  THOROUGHBRED, L.L.C.

Signature Page to Guarantee 



--------------------------------------------------------------------------------



 



     
 
  TWENTYMILE COAL COMPANY
 
   
 
  UNION COUNTY COAL COMPANY, LLC
 
   
 
  WEST ROUNDUP RESOURCES, INC.
 
   
 
  YANKEETOWN DOCK, LLC

             
 
           
 
  By:             /s/ Walter L. Hawkins, Jr.
 
   
 
      Name: Walter L. Hawkins, Jr.    
 
      Title: VP & Treasurer    

[Additional Signature Page to Follow]

Signature Page to Guarantee 



--------------------------------------------------------------------------------



 



          Accepted on behalf of the     Credit Parties as of the date first    
above written    
 
        BANK OF AMERICA, N.A.,     as Administrative Agent    
 
       
By:
  /s/ Robert D. Valbona
 
   
 
  Name: Robert D. Valbona    
 
  Title: Managing Director    
 
       
 
        Acknowledged and agreed:    
 
        PEABODY ENERGY CORPORATION,     a Delaware corporation    
 
       
By:
  /s/ Walter L. Hawkins, Jr.
 
   
 
  Name: Walter L. Hawkins, Jr.    
 
  Title: VP & Treasurer    

Signature Page to Guarantee 



--------------------------------------------------------------------------------



 



Schedule 1
NOTICE ADDRESSES OF GUARANTORS

 



--------------------------------------------------------------------------------



 



Annex 1 to
Amended and Restated Guarantee
        ASSUMPTION AGREEMENT, dated as of                     , 20     , made by
                                         , a                      [corporation]
(the “Additional Guarantor”), in favor of Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) parties to the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Credit Agreement. The Lenders and the
Administrative Agent shall be referred to collectively herein as the “Credit
Parties”.
W I T N E S S E T H:
        WHEREAS, Peabody Energy Corporation, a Delaware corporation (the
“Borrower”), the Lenders, Citibank, N.A., as syndication agent, and the
Administrative Agent have entered into a Third Amended and Restated Credit
Agreement, dated as of September 15, 2006, (as amended, supplemented, restated
or otherwise modified from time to time, the “Credit Agreement”);
        WHEREAS, in connection with the Credit Agreement, the Borrower and
certain of its Subsidiaries (other than the Additional Guarantor) have entered
into the Amended and Restated Guarantee, dated as of September 15, 2006 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guarantee”) in favor of the Administrative Agent for the benefit of the Credit
Parties;
        WHEREAS, the Credit Agreement requires the Additional Guarantor to
become a party to the Guarantee; and
        WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee;
        NOW, THEREFORE, IT IS AGREED:
        1. Guarantee. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 7.16 of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedule 1 to the
Guarantee. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 4 of the Guarantee is
true and correct on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.
        2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



        IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement
to be duly executed and delivered as of the date first above written.

                  [ADDITIONAL GUARANTOR]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 